        Case 3:18-cv-00127-IM        Document 41      Filed 05/20/20     Page 1 of 17




                      IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON



 DANIEL G. GRAYBILL,                               Case No. 3:18-cv-00127-IM

               Petitioner,                         OPINION AND ORDER

        v.

 BRAD CAIN, Superintendent, Snake River
 Correctional Institution,

               Respondent.


IMMERGUT, District Judge.

       Petitioner Daniel G. Graybill (“Petitioner”), an individual in custody at Snake River

Correctional Institution, brings this habeas corpus proceeding pursuant to 28 U.S.C. § 2254. For

the reasons that follow, Petitioner’s Habeas Petition (ECF No. 1) is DENIED, and this proceeding

is DISMISSED, with prejudice.

                                       BACKGROUND

       On February 9, 2011, a Lane County grand jury returned an indictment charging Petitioner

with one count of Sodomy in the First Degree. Resp’t Exs., (ECF No. 19), Ex. 102. The indictment
PAGE 1 – OPINION AND ORDER
         Case 3:18-cv-00127-IM         Document 41        Filed 05/20/20     Page 2 of 17




alleged that Petitioner sexually abused his daughter, KG, on one occasion between September

2009 and December 2010. Id. Trial commenced before a jury on May 26, 2011. Resp’t Exs. 103–

06.

I.     The State’s Case at Trial

       The foundation of the State’s case against Petitioner was the testimony of KG, who was

seven at the time of trial. Tr. 32. KG testified that in the Fall or Winter of 2009, Petitioner pulled

her pants down and “licked [her] private” where she goes “pee.” Tr. 32, 44–47. KG testified that

it happened only once, and that Petitioner told her not to tell her mother. Tr. 44, 45.

       KG’s mother, Tina Graybill (“Graybill”), testified that she was in the car with KG on

November 30, 2010 when KG spontaneously announced that “Dad did something really gross a

long time ago and he told me not to tell you.” Tr. 112. KG then stated that Petitioner had “licked

[her] pee-pee.” Tr. 113. Graybill testified that she remained calm and further questioned KG:

       I went in the back seat with her and I sat and talked with her and I just said, “Has
       this happened before? Has he ever taken your clothes off before?” And she did
       tell me about him pulling her pants off and that he pulls her pants off and tickles
       her legs, and he thinks it’s funny.

Tr. 113. Graybill reported KG’s disclosure to the police and the Child Welfare Division of the

Oregon Department of Human Services. Tr. 116–18, 146–47.

       Forensic interviewer, Nichole Satterwhite (“Satterwhite”), interviewed KG at Kids’

FIRST, a child advocacy center. Tr. 82–83, 100. Satterwhite testified to the specific techniques

used when interviewing a young child, emphasizing that open-ended questions elicit the most

accurate information from children. Tr. 89–90, 96. Satterwhite explained that leading questions

may result in the child’s acquiescence to an adult’s authority, or in a child’s adoption of an adult’s

statements as his or her own. Tr. 89–90. The prosecutor then played a video of Satterwhite’s

interview with KG, in which KG repeated the allegation of abuse. Tr. 100–03.
PAGE 2 – OPINION AND ORDER
         Case 3:18-cv-00127-IM         Document 41       Filed 05/20/20     Page 3 of 17




II.    The Defense Theory at Trial

       The defense pursued the theory that KG had formed a “genuine mistaken belief” that

Petitioner had abused her. The defense presented the expert testimony of Dr. Phillip Esplin

(“Esplin”), a forensic psychologist with a primary focus on child memory development. Tr. 162.

Esplin testified that children within KG’s age range tend to “have some difficulties with what’s

called source monitoring, remembering why it is that they believe something to be true.” Tr. 165.

Esplin testified that evaluating the credibility of a child who is genuinely mistaken in his or her

belief is difficult, if not impossible, because “they believe what they’re telling you.” Tr. 169. On

cross examination, Esplin specified that “tag questions” — such as “He touched your pee-pee,

didn’t he?” — should not be used when interviewing a child because such questions are coercive

and “tell[] the child you already believe that you know what happened.” Tr. 203–04.

       The defense pointed to several sources of potential confusion or outside influence on KG,

including ongoing marital issues between Graybill and Petitioner and Petitioner’s alcohol

consumption. Tr. 137–38, 253. Arguments also arose about the family’s finances and whether

Graybill was communicating with third parties outside of the marriage. Tr. 254. According to

Petitioner, such arguments were “[p]retty intense,” and occasionally unfolded within earshot of

KG. Tr. 254.

       On cross-examination, defense counsel questioned KG about whether Graybill had

influenced her disclosure:

       Q       When you were in the car there, you talking -- in response to the question about --
               well [the prosecutor] just talked to you about when you were in the car with your
               mom and you told her -- or told your mom that your dad had licked your pee-pee.
               Remember that conversation?

       A       Yeah.



PAGE 3 – OPINION AND ORDER
      Case 3:18-cv-00127-IM        Document 41    Filed 05/20/20     Page 4 of 17




     Q    Okay. Your mom had asked you if your dad had ever licked your pee-pee, didn’t
          she?

     A    No. I just told her that.

     Q    You didn’t -- she didn’t ask you some kind of question like that?

     A    No.

     Q    Do you remember telling -- remember [the prosecutor] talked about -- well, let me
          -- remember [the prosecutor] talking to you about this time you talked to this lady
          and a movie film was taken of your conversation with this lady? Remember that?

     A    Yeah.

     Q    Remember telling the lady at that time that actually mom had asked you a question
          about something and then you responded this way?

     A    Yeah.

     Q    Was that wrong?

     A    No. Yeah, I think.

     Q    You think it was or --

     A    I sort of forgot what you said.

     Q    Okay. Do you remember when you talked to the lady that you told the lady that
          your mom had asked you a question about your dad and then you in response - - do
          you know what “response” means?

     A    Yeah, when you answer someone.

     Q    Yeah. So in answer to your mom’s question, that then you said a thing about your
          dad. You remember telling her that?

     A    Yeah.

     Q    But now you’re saying it wasn’t a question your mom put to you, huh?

     A    Yeah.

     Q    So, what you’re saying now is true, that you just said it, without a question from
          your mom?


PAGE 4 – OPINION AND ORDER
           Case 3:18-cv-00127-IM      Document 41       Filed 05/20/20      Page 5 of 17




       A       Yeah.

       Q       So, is what you told the lady during this movie film, that was wrong then?

       A       Yeah.

       Q       Why did you say something was wrong to her?

       A       I don’t get it.

       Q       What?

       A       I don’t get it.

       Q       Okay. Do you think you said something -- well, if you told the lady during the
               interview that was - - a picture was taken -- that your mom had asked you a question,
               but --

       A       She didn’t.

Tr. 53–55. Graybill denied eliciting KG’s disclosure, but admitted that she may have assessed

previous situations at home by asking, “What was Dad doing?” or “What was going on here?”.

Tr. 128.

       The defense presented two potential sources of KG’s sexual knowledge. Petitioner testified

that three days before KG’s disclosure, he engaged in sexual activity with Graybill on the couch

while watching a pornographic film. Tr. 262, 271. Petitioner testified that while performing oral

sex on Graybill, he noticed KG looking down from the top of the stairs in the direction of the

television. Tr. 272–73. Petitioner also testified that KG had been present when her cousin

commented that she had seen a nude construction crew at the County Fair and stated that “‘[t]heir

pee-pees were hanging out.’” Tr. 284–287.

       Lastly, the defense presented evidence that KG could have confused harmless tickling for

something more nefarious. Petitioner testified that he frequently tickled KG, particularly on her

thighs, ears, and neck. Tr. 256. Petitioner explained that KG was often wearing “really loose”


PAGE 5 – OPINION AND ORDER
         Case 3:18-cv-00127-IM        Document 41      Filed 05/20/20     Page 6 of 17




sweatpants when such tickling would occur, and that he would “yank them down” because he

“didn’t want to bruise her.” Tr. 256. On cross-examination, defense counsel discussed the tickling

with KG:

       Q       Remember -- well, remember [your parents would] sometimes kind of get their lips
               down and kind of (indicating) like this to tickle you?

       A       Yeah.

       ****

       Q       What would they call that as far as what you remember?

       A       I think a raspberry.

       Q       A raspberry, okay. And that would tickle, wouldn’t it?

       A       Yeah.

       Q       Make you laugh?

       A       Yeah.

       Q       You got tickled on your neck by that, sometimes on your neck?

       A       Yeah.

       Q       Sometimes on your tummy?

       A       Yeah.

       Q       Sometimes on your legs?

       A       Yeah.

       ****

       Q       And sometimes your mom or your dad would tickle you, sometimes make a face
               and they’d drop your pants and tickle your legs, wouldn’t they?

       A       Yeah.

       Q       And that was okay, wasn’t it?


PAGE 6 – OPINION AND ORDER
           Case 3:18-cv-00127-IM         Document 41       Filed 05/20/20     Page 7 of 17




          A      Yeah.

          ****

          Q      When you say that this one time you get licked, your pee-pee, its possible that
                 you’re mistaken on that and he was just giving you kind of a raspberry. Isn’t that
                 right? Isn’t it?

          A      Sort of.

Tr. 64.

III.      Closing Arguments

          During closing argument, the prosecutor recounted the State’s evidence and replayed the

video of KG’s interview with Satterwhite, emphasizing that the interview had been conducted in

a manner “designed to get at exactly what happened to this child.” Tr. 337. In response, defense

counsel argued that the video was “misleading” because KG was “totally mistaken” in her belief

that Petitioner had abused her. Tr. 342. Defense counsel explained:

          You know, I can test. I can figure out credibility. You look for cues, you know.
          And, you know, things of that sort of thing. You know, they look you in the eye;
          they don’t look you in the eye. Defensive, whatever. But you heard from Dr. Esplin
          that that is -- you can’t do that. You can’t do that. That’s not an appropriate test
          when you’re dealing with somebody who has, for particular scientific reasons,
          come to believe what they’re saying is true. It doesn’t work. It doesn’t work.

Tr. 343–44. Defense counsel reviewed the potential sources of confusion in KG’s memory,

arguing that KG had confirmed on cross-examination that she might have confused harmless

tickling with abuse. Tr. 364.

          In his rebuttal, the prosecutor addressed the inconsistencies in KG’s testimony:

          How did Mr. Jagger ask [KG] questions? Almost every one of his questions, what
          were they? Tag leading questions. Right? Everything that he says. “Your mom
          told you what to say, didn’t she? She did, didn’t she?” All right. And this great
          question that he’s saying you should consider this answer that she gave about
          raspberries or licking your pee-pee, right, he goes through all of these questions.
          And, remember, we’re high-status adults here, right. You put a six-year-old, seven-
          year-old up on the stand, and make her promise to tell the truth, and there’s a judge
PAGE 7 – OPINION AND ORDER
         Case 3:18-cv-00127-IM         Document 41       Filed 05/20/20      Page 8 of 17




       sitting up there, and people listening to her, and we’re the only ones that get to talk
       to her, that makes us high-status adults. More powerful to her than the average
       person. And who is the person who is not asking these truth-seeking questions, but
       asking what Dr. Esplin calls coercive questions? Who’s asking [KG] coercive
       questions? Mr. Jagger. Every one of them, going at her, question after question.
               ....

       Did you learn anything from that, except for how coercive Mr. Jagger can be? No,
       you didn’t. Those answers have no ability to get to any truth at all.

Tr. 391–93. The prosecutor also responded to defense counsel’s suggestion that the jury must be

on guard against misleading evidence proffered by the State:

       Don’t be misled. All this doubt that Mr. Jagger’s trying to plant in your head is
       based off of his coercive questions of [KG]. Who was looking for the truth in this
       case? Nichole Satterwhite. Everybody that Tinamarie Graybill called, right?
               ....
       My questions were exactly like the forensic interview questions, just designed to
       get to the free recall. That’s all. The only person that wasn’t asking questions from
       all the research has told us, from what the expert has told us, the only person that
       isn’t asking the questions that are designed to get to the truth was Mr. Jagger. Why?
       Something to prove? Something to hide? Concerned about what the truth was
       going to come out as? The truth is what matters here, and the process in which we
       get to the truth is what matters.

Tr. 393–94. During the State’s rebuttal, defense counsel made two objections, neither of which

concerned the prosecutor’s statements about how the defense questioned KG. Tr. 399, 404–05

       The jury convicted Petitioner on the single sodomy charge. Tr. 412; Resp’t Ex. 133. In a

separate proceeding, the trial judge imposed a custodial term of 300 months, followed by lifetime

post-prison supervision. Tr. 412.

IV.    Direct Appeal

       Petitioner filed a direct appeal, alleging the trial court erred when it allowed the prosecutor

to vouch for KG’s credibility during closing arguments, when it failed to sua sponte grant a mistrial

or give a curative instruction to remedy the prosecutor’s vouching, and by imposing the mandatory

sentence. Resp’t Ex. 107, at 2–3. The Oregon Court of Appeals affirmed the conviction without
PAGE 8 – OPINION AND ORDER
          Case 3:18-cv-00127-IM          Document 41      Filed 05/20/20      Page 9 of 17




opinion. State v. Graybill, 259 Or. App. 139 (2013). The Oregon Supreme Court denied review.

State v. Graybill, 354 Or. 699 (2014).

V.      State Postconviction Relief Proceedings

        Petitioner sought state postconviction relief (“PCR”), alleging five claims of ineffective

assistance of counsel (“IAC”), including trial counsel’s failure to object to the prosecutor’s

vouching during closing arguments. Resp’t Ex. 113, at 4–12. In opposition, the State submitted

an affidavit by trial counsel detailing his lengthy legal career involving “all types and manners of

[criminal] cases, including all manner of sexual abuse cases.” Resp’t Ex. 137 at ¶ 1. With respect

to Petitioner’s claim that trial counsel should have objected to the prosecutor’s vouching during

closing arguments, trial counsel indicated that his objections during the State’s closing should

speak for themselves:

        Throughout trial, and including the State’s closing arguments, I had the opportunity
        to personally observe the facial expressions, vocal inflections, demeanor, body
        language, and all other aspect of witness credibility as each witness testified. I also
        had the opportunity to observe the facial expressions, demeanor, and body language
        of the trial Judge and the individual jurors both during trial testimony and during
        closing arguments. Based on my personal observations, I considered and rejected
        other possible objections because my professional assessment was that additional
        objections did not have a reasonable likelihood of success, and would not have
        made a practical difference in the case even if the objections had been sustained.
        Based on my personal observations during [Petitioner’s] trial and my prior
        experience before the Lane County court, I had no reason to believe that the court
        would have sustained additional defense objections. I also had no reason to believe
        that the court would have granted a motion to strike or allowed a limiting
        instruction.

Id. at ¶ 3.

        The PCR court denied relief on all claims. Resp’t Ex. 139, at 11. After expressing

admiration for trial counsel’s extensive experience representing both the State and defendants in

criminal matters, the PCR court opined that he “was probably just doing what I was mentioning,

not wanting to pop up all the time, because apparently, at other times, there were some objections
PAGE 9 – OPINION AND ORDER
        Case 3:18-cv-00127-IM         Document 41         Filed 05/20/20     Page 10 of 17




along the same lines.” Id. In a written judgment, the PCR court reiterated that trial counsel’s

failure to object was “a tactical decision . . . which was reasonable under the circumstances.”

Resp’t Ex. 140, at 2.

       On January 22, 2018, Petitioner filed a Petition for Writ Habeas Corpus in this Court,

raising two grounds for relief:

       Ground One: Trial counsel failed to provide effective assistance in violation of the
       Sixth and Fourteenth Amendments to the United States Constitution when he failed
       to object to the prosecutor’s argument that improperly punished the petitioner for
       exercising his Sixth Amendment right of confrontation and his right to stand trial
       and put the state to its burden of proof.

       Ground Two: Trial counsel failed to provide effective assistance in violation of
       the Sixth and Fourteenth Amendments to the United States Constitution when he
       failed to object to misleading comments by the trial court regarding jury
       instructions and to seek clarification for the jury.

Pet., at 3. In his supporting brief, Petitioner acknowledges that he has not presented grounds one

and two to any state court. Id. at 4. Respondent moves to deny habeas relief on the basis that both

grounds are procedurally defaulted. Resp. to Pet., ECF No. 17, at 5–7.

                                          DISCUSSION

I.     Petitioner’s First Ground for Relief

       In his First Ground for Relief, Petitioner argues that trial counsel provided ineffective

assistance by failing to object to portions of the prosecutor’s rebuttal closing argument that

“underscored the difference in how he and petitioner’s lawyer questioned the complainant . . . in

effect punishing the petitioner for his lawyer’s use of the most common and effective tool of cross-

examination, the use of leading questions.” Pet., at 3.

       It is undisputed that Petitioner failed to present Ground One in state court prior to initiating

this proceeding. Respondent argues that because Petitioner can longer exhaust this claim under

Oregon law, it is procedurally defaulted. See OR. REV. STAT. § 138.510(3) (setting forth a two-
PAGE 10 – OPINION AND ORDER
        Case 3:18-cv-00127-IM          Document 41       Filed 05/20/20      Page 11 of 17




year limitation period in which to file for postconviction relief); Or. Rev. Stat § 138.550(3)

(instructing that all grounds for relief must be asserted in the original or amended postconviction

relief petition unless the grounds could not reasonably have been raised). In response, Petitioner

argues that because PCR counsel was ineffective in failing to raise Ground One in state court, his

procedural default should be excused pursuant to Martinez v. Ryan, 566 U.S. 1 (2012). Br. in

Supp., at 11–12.

       A habeas petitioner generally must exhaust all remedies available in state court, either on

direct appeal or through collateral proceedings, before a federal court may consider granting

habeas relief. 28 U.S.C. § 2254(b)(1). If the petitioner fails to fairly present his federal claims to

the highest state court, and state procedural rules would now bar their consideration, the claims

are procedurally defaulted. Hurles v. Ryan, 752 F.3d 768, 779–80 (9th Cir. 2014); O’Sullivan v.

Boerckel, 526 U.S. 838, 845, 848 (1999). If an individual in state custody procedurally defaults

his federal claims, habeas relief is precluded absent a showing of cause and prejudice, or if failure

to consider his federal claims would result in a fundamental miscarriage of justice. Hurles, 752

F.3d at 780; Martinez, 566 U.S. at 9–10; Coleman v. Thompson, 501 U.S. 722, 750 (1991).

       The ineffective assistance of postconviction counsel generally does not constitute “cause”

to excuse a procedural default. Coleman, 501 U.S. at 752. In Martinez, however, the Supreme

Court recognized a narrow exception to this general rule: “Inadequate assistance of counsel at

initial-review collateral proceedings may establish cause for a prisoner’s procedural default of a

claim of ineffective assistance at trial.” Martinez, 566 U.S. at 9. To establish “cause” sufficient

to excuse a procedural default under Martinez, a petitioner must show that (1) the underlying

ineffective-assistance-of-trial-counsel claim was substantial; (2) counsel at the state collateral

review proceeding was ineffective; (3) the state collateral review proceeding was the initial review


PAGE 11 – OPINION AND ORDER
         Case 3:18-cv-00127-IM         Document 41        Filed 05/20/20      Page 12 of 17




proceeding for the claim; and (4) state law required the petitioner to first raise the claim in the

initial-review collateral proceeding. Martinez; 566 U.S. at 17–18; Detrich v. Ryan, 740 F.3d 1237,

1244–1245 (9th Cir. 2013).

        A.      Initial-Review Proceeding and State Law Requirements

        In Oregon, PCR proceedings are the first forum available to review IAC claims. State v.

Robinson, 25 Or. App. 675, 550 P.2d 758 (1976) (holding ineffective-assistance claims are

“properly resolved only in a postconviction proceeding”). Oregon law also requires ineffective-

assistance-of-counsel claims to be raised at a PCR proceeding. Sexton v. Cozner, 679 F.3d 1150,

1159 (9th Cir. 2012) (acknowledging that Oregon requires claims for ineffective assistance to be

raised in a collateral proceeding). Accordingly, Petitioner satisfies the third and fourth prongs of

the Martinez test.

        B.      Substantiality and Ineffectiveness Under Strickland v. Washington

        To satisfy the first prong of the Martinez test, the underlying IAC claim must be

“substantial” — that is, the petitioner “must demonstrate that the claim has some merit.” Martinez,

566 U.S. at 14. Petitioner argues that his IAC claim is “substantial” because trial counsel failed to

raise an objection to the prosecutor’s rebuttal closing argument disparaging the defense’s cross-

examination of KG. Br. in Supp., at 14–16. Petitioner contends that had trial counsel objected, he

would have been “entitled to relief, very likely a mistrial,” or at least a strong curative instruction,

which reasonably could have resulted in a different outcome given the “she-said/he-said” nature

of the case. Id. at 20.

        To evaluate whether a claim is “substantial,” the Court applies the two-pronged test set

forth in Strickland v. Washington, 466 U.S. 668 (1984). First, the petitioner must show that

counsel’s performance fell below an objective standard of reasonableness. Id. at 686. Such a


PAGE 12 – OPINION AND ORDER
        Case 3:18-cv-00127-IM         Document 41       Filed 05/20/20     Page 13 of 17




showing requires the petitioner to overcome a strong presumption the challenged conduct falls

within the “wide range of reasonable professional assistance; that is the [petitioner] must overcome

the presumption that, under the circumstances, the challenged action ‘might be considered sound

trial strategy.’” Id. at 689. The first prong of the Strickland test thus is satisfied only if the

petitioner demonstrates “counsel made errors so serious that counsel was not functioning as the

‘counsel’ guaranteed . . . by the Sixth Amendment.” Id. at 687.

       Second, a petitioner must demonstrate prejudice: “a reasonable probability that, but for

counsel’s unprofessional errors, the result of the proceeding would have been different.” Id. at

694. A “reasonable probability” is “a probability sufficient to undermine confidence in the

outcome.” Id. When the deficient performance alleged is counsel’s failure to raise an objection,

a habeas petitioner must establish that the decision to forego objection fell below an objective

standard of reasonableness, and that if counsel had objected, there is a reasonable probability that

the objection would have been sustained and the outcome of the trial would have been different.

See Juan H. v. Allen, 408 F.3d 1262, 1273–74 (9th Cir. 2005) (noting that counsel is not ineffective

for failing to raise a meritless objection). However, failure to raise an objection during closing

argument generally does not constitute deficient performance. Zapata v. Vasquez, 788 F.3d 1106,

1115 (9th Cir. 2015). Only where counsel remains silent in the face of “egregious” misconduct

does the failure to object during closing argument fall below an objective standard of

reasonableness. Id.; United States v. Necoechea, 986 F.2d 1273, 1281 (9th Cir. 1993) (citing

Strickland, 466 U.S. at 669).

       Petitioner has failed to demonstrate that trial counsel’s failure to object amounts to

ineffective assistance of counsel. The record does not establish that the prosecutor’s statements

constituted objectionable misconduct. See Zapata, 788 F.3d at 1112 (whether counsel’s failure to


PAGE 13 – OPINION AND ORDER
         Case 3:18-cv-00127-IM          Document 41           Filed 05/20/20   Page 14 of 17




object to a prosecutor’s remarks during closing argument was deficient turns on whether the

challenged remarks amount to objectionable misconduct). The prosecutor’s statements, when

viewed in the context of closing arguments as a whole, were largely in response to trial counsel’s

arguments that the State’s evidence was misleading because KG was mistaken in her belief.

Drawing on testimony from both experts, the prosecutor argued that the manner in which KG had been

questioned by trial counsel did not comport with the protocols used by forensic interviewers. Such

statements attempted to sow doubt as to the efficacy of the way in which trial counsel questioned KG, and

did not attack trial counsel for merely cross-examining KG.

        Moreover, trial counsel anticipated the prosecutor’s challenge concerning the manner in

which he questioned KG and addressed the issue in closing argument. Specifically, trial counsel

clarified that questioning witnesses at trial is “done differently than you might do investigative-

wise in an interview with a child,” and explained that attorneys generally employ leading questions

on cross-examination, but cannot use leading questions on direct examination. Tr. 345. He also

encouraged the jury to be skeptical of the prosecutor’s timing:

        The reason I bring this up is this: Is that -- I’m not criticizing how [the prosecutor]
        asked any questions of [Petitioner] or Dr. Esplin, anybody of that nature. It will be
        interesting to see if [the prosecutor] criticizes me for leading questions of [KG]
        when he stands up again and talks to you if he does. You can’t say anything, but
        you can look him in his eye, say “why didn’t you bring that up in your first argument
        when Mr. Jagger had a chance to respond?”

Tr. 345–46.

        Trial counsel reasonably could conclude that his prior remarks adequately anticipated and

effectively countered the prosecutor’s argument. Furthermore, reasonable trial counsel could have

foregone objection to avoid highlighting the issue further or to avoid irritating the jury. As trial

counsel explained during Petitioner’s PCR proceedings, he considered and ultimately rejected

additional objections during closing argument due to the demeanors of the judge and jury, and the

PAGE 14 – OPINION AND ORDER
        Case 3:18-cv-00127-IM          Document 41       Filed 05/20/20      Page 15 of 17




apparent likelihood that such objections would have been unsuccessful. Accordingly, Petitioner

has failed to demonstrate that trial counsel’s failure to object during the prosecutor’s rebuttal fell

below an objective standard of reasonableness.

       Any possible prejudice was further mitigated by the trial judge’s instructions to the jury that

“the opening statements and closing arguments of the attorneys” did not constitute evidence, and

were “merely intended to help [the jury] understand the evidence” presented. Tr. 7–8. She further

advised that the questions asked of witnesses are not evidence, and could be considered “only to

give meaning to the witness’s answers.” Tr. 8. The jury is presumed to have followed those

instructions. Therefore, based on the victim’s testimony, which was consistent with her prior

disclosure, there is no reasonable probability that the result of the proceeding would have been

different if trial counsel had raised an objection to the prosecutor’s arguments concerning the

manner in which the defense cross-examined KG. See Featherstone v. Estelle, 948 F.2d 1497,

1507 (9th Cir. 1991) (finding counsel’s failure to object to a “manifestly improper” argument at

close did not prejudice the petitioner where other evidence of his guilt was substantial, and the jury

was instructed counsel’s statements were merely argument and not evidence).

       Under the circumstances of Petitioner’s case, trial counsel could reasonably have abstained

from objection because the substance of the challenged statements was adequately addressed in

his own closing argument, and because further objection could have placed undue emphasis on the

issue or inflamed the jury. As such, trial counsel’s failure to object to the prosecutor’s comments

concerning the manner in which the defense cross-examined KG was not constitutionally

ineffective. Furthermore, PCR counsel was not constitutionally ineffective in failing to assert such

a claim, particularly in light of the numerous IAC claims PCR counsel did raise. See White v.

Nooth, 770 Fed. App’x 412, 414 (9th Cir. 2019) (noting that in evaluating PCR counsel’s


PAGE 15 – OPINION AND ORDER
         Case 3:18-cv-00127-IM         Document 41         Filed 05/20/20    Page 16 of 17




performance, the court must “recognize that the ‘process of winnowing out weaker arguments on

appeal and focusing on those more likely to prevail, far from being evidence of incompetence, is

the hallmark of effective . . . advocacy’”).          Accordingly, Petitioner has not established a

“substantial” ineffective assistance of trial counsel claim, and PCR counsel “could not have been

ineffective for failing to raise the ineffective assistance of counsel claim in state court” to excuse

his procedural default under Martinez. See Sexton, 679 F.3d at 1161 (holding PCR counsel could

not have been ineffective for failing to raise IAC claims where trial counsel was not ineffective).

Because Petitioner’s procedural default is not excused, he is not entitled to habeas corpus relief on

his first claim.

II.     Petitioner’s Second Ground for Relief

        As previously noted, Petitioner does not address the claims alleged in his Second Ground

for Relief. Additionally, Petitioner does not attempt to refute Respondent’s argument that Ground

two is procedurally defaulted, and that he has not demonstrated cause and prejudice to excuse the

procedural default, or that a fundamental miscarriage of justice would occur if the Court declined

to address Ground Two. Accordingly, this Court denies habeas relief on this ground on the basis

of procedural default and because Petitioner has failed to sustain his burden to demonstrate why

he is entitled to habeas relief. See Silva v. Woodford, 279 F.3d 825, 835 (9th Cir. 2002) (the

petitioner carries the burden of proving his case).

///

///

///

///

///


PAGE 16 – OPINION AND ORDER
        Case 3:18-cv-00127-IM       Document 41      Filed 05/20/20     Page 17 of 17




                                       CONCLUSION

       Based on the foregoing, the Petition for Writ of Habeas Corpus (ECF No. 1) is DENIED,

and this proceeding is DISMISSED, with prejudice. Petitioner has not made a substantial showing

of the denial of a constitutional right, and therefore this Court DENIES a Certificate of

Appealability. See 28 U.S.C. § 2253(c)(2).

       IT IS SO ORDERED.

       DATED this 20th day of May, 2020


                                                   Karin J. Immergut
                                                   United States District Judge




PAGE 17 – OPINION AND ORDER
